                    Case 1:20-cv-00621-BAH Document 8 Filed 03/31/20 Page 1 of 1
                                                                                                             CO 226
                                                                                                         Rev. 6/2018


                    UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                             FOR THE DISTRICT OF COLUMBIA

ACKLEY, et al.

_________________________________________
                        Plaintiff(s)

        vs.                                                          Civil Action No.: 20-cv-621 (BAH)
ISLAMIC REPUBLIC OF IRAN

_________________________________________
                        Defendant(s)


                                AFFIDAVIT REQUESTING FOREIGN MAILING

        I, the undersigned, counsel of record for plaintiff(s), hereby request that the Clerk mail a copy of the
summons andcomplaint
summons and complaint    (and notice of suit, where applicable) to (list name(s) and address(es) of defendants):
ISLAMIC REPUBLIC OF IRAN
c/o Minister of Foreign Affairs, Ministry of Foreign Affairs
Imam Khomeini Street
Imam Khomeini Square
Tehran, Iran 1136914811


by: (check one)                ❑      certified or registered mail, return receipt requested
                               ❑      DHL
                               ❑✔     Fed Ex
pursuant to the provisions of: (check one)
                               ❑      FRCP 4(f)(2)(C)(ii)
                               ❑✔     28 U.S.C. § 1608(a)(3)
                               ❑      28 U.S.C. § 1608(b)(3)(B)
                               ❑      28 U.S.C. § 1608(a)(4)

       I certify that this method of service is authorized by the domestic law of (name of country):
 IRAN                                                                        , and that I obtained this information
by contacting the Overseas Citizens Services, U.S. Department of State.

                                                                    /s/ Joshua M. Ambush
                                                                               (Signature)
                                                               Joshua M. Ambush
                                                               Law Offices of Joshua M. Ambush, LLC
                                                               106 Old Court Road, Suite 303
                                                               Baltimore, Maryland 21208


                                                                           (Name and Address)
